ORDER

On September 12, 2002, this court dismissed Patrick S. Cruise’s petition for review for failure to file a corrected Fed. Cir. R. 15(c) statement by September 3, 2002. This court received Cruise’s corrected Fed. Cir. R. 15(c) statement on September 9.
Upon consideration thereof,
IT IS ORDERED THAT:
Cruise is granted an extension of time to file the corrected Fed. Cir. R. 15(c) statement. The mandate is recalled, this court’s September 12 order is vacated, and the petition for review is reinstated. The Department of the Treasury should calculate the due date for its brief from the date of filing of this order.